Citation Nr: 0005734	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-06 176	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at North Carolina Baptist 
Hospitals, Inc., (NCBH) from August 14 to August 21, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to May 1963 
and from January 1969 to March 1971.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
decision by the VA Outpatient Clinic (VAOPC) in Winston-
Salem, North Carolina, that denied a claim for payment or 
reimbursement of unauthorized medical expenses incurred at 
NCBH from August 14 to August 21, 1994.

This case was previously before the Board in April 1998, when 
it was remanded for further development.  The case was 
returned to the Board in January 2000, and the veteran's 
representative submitted a brief on appeal in February.

In its April 1998 remand, the Board noted that the veteran 
had expressed disagreement with the VAOPC's August 1995 
decision to deny payment or reimbursement of unauthorized 
medical expenses incurred on August 13, 1994, at Alexander 
Community Hospital (ACH).  The Board further noted that no 
statement of the case (SOC) had been issued in that regard.  
Consequently, the matter was referred to the VAOPC for 
appropriate action.

The record now contains a supplemental SOC (SSOC), dated in 
December 1999, which reflects that VA has made payment to ACH 
for emergency room services rendered on August 13, 1994.  The 
SSOC further states, "The emergency room treatment the 
veteran received on August 14, 1994, at [ACH] was considered 
and approved for payment . . . ."  In light of this new 
information, it is the Board's conclusion that VA has 
approved payment or reimbursement for all expenses incurred 
at ACH on August 13 and 14, 1994.  The benefit sought having 
been granted by the originating agency, the veteran's appeal 
of this issue is moot, and need not be addressed further.



REMAND

When the Board remanded this case in April 1998, the Board 
noted that the veteran apparently had not filed a timely 
substantive appeal with respect to the claim for payment or 
reimbursement of unauthorized medical expenses incurred at 
NCBH from August 14 to August 21, 1994.  Because he had not 
been given an opportunity to present argument and/or evidence 
on the question of whether his appeal was timely, the Board 
remanded the matter to the VAOPC to avoid the possibility of 
prejudice.  See, e.g., Marsh v. West, 11 Vet. App. 468, 470-
72 (1998); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Among other things, the Board requested that the veteran be 
issued a SSOC containing a summary of the pertinent facts, 
and a summary of the laws and regulations applicable to the 
proper filing of appeals, including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, and 20.302.

Unfortunately, it does not appear from the record that the 
requested development has been completed.  Although the VAOPC 
has issued the veteran two SSOCs since the time of the 
Board's April 1998 remand-one dated in October 1999, and 
another dated in December 1999-neither SSOC contains a 
summary of the facts pertinent to the chronology and filing 
of the veteran's appeal, or a summary of, or citation to, 
38 C.F.R. §§ 19.32, 19.34, 20.200, 20.202, 20.203, and 
20.302.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the VAOPC 
for the following actions:

	The VAOPC should issue the veteran a 
SSOC.  The SSOC should contain a summary 
of the pertinent facts relating to the 
chronology and filing of the veteran's 
appeal.  The SSOC should also contain a 
summary of the laws and regulations 
applicable to the proper and timely 
filing of appeals, with appropriate 
citations,  including 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.203, 20.302.  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the 
VAOPC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


